On a former appearance of this case (Pritchett v. Ellis,  201 Ga. 809, 41 S.E.2d 402), it was held that the petition, which did not make either the ordinary or the State Board of Health a party, did not set forth a cause of action for the cancellation of a marriage record. Thereafter the ordinary was duly made a party by amendment and order of the court, without objection. The subsequent trial resulted in a verdict for the plaintiff and a judgment decreeing that the ordinary cancel the record of the marriage license and marriage certificate. In her bill of exceptions the plaintiff in error assigns error on the judgment overruling her motion for new trial. Since the ordinary is not made a party in the bill of exceptions, has not been served, and has not waived service, this court is without jurisdiction, and the bill of exceptions must be dismissed. Teasley v. Cordell, 153 Ga. 397
(112 S.E. 287); Howard v. Columbus Bank c. Co., 182 Ga. 25
(184 S.E. 713).
Writ of error dismissed. All the Justices concur except Wyatt, J., who took no part in the consideration or decision of this case.
                      No. 15960. NOVEMBER 10, 1947.